Exhibit 10.1

EXECUTION VERSION

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

May 25, 2013

TECO Energy, Inc.

TECO Finance, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Sandra W. Callahan, Chief Financial Officer, Senior Vice President -
Finance & Accounting

Ladies and Gentlemen:

Project Roadrunner

364-Day Senior Unsecured Bridge Facility

Commitment Letter

You (“you”) have advised Morgan Stanley Senior Funding, Inc. (“MSSF”, and
together with each Lender (as defined below) that becomes a party to this
Commitment Letter as an additional “Commitment Party” pursuant to Section 2
hereof, collectively, the “Commitment Parties”, “we” or “us”) that TECO Energy,
Inc. (the “Buyer”) intends to acquire (the “Acquisition) all of the equity
interests of New Mexico Gas Intermediate, Inc., a Delaware corporation (the
“Acquired Business”) pursuant to a Stock Purchase Agreement, dated as of May 25,
2013, by and among Continental Energy Systems LLC (the “Seller”), the Acquired
Business and the Buyer (as in effect on the date hereof, the “Acquisition
Agreement”). After giving effect to the Acquisition, the Acquired Business will
be a wholly-owned subsidiary of the Buyer.

In that connection, you have advised us that the total amount required to effect
the Acquisition and to pay the fees and expenses incurred in connection
therewith shall be provided by a combination of (a) cash on the balance sheet,
(b) the issuance by the Buyer and/or certain of its subsidiaries of a
combination of equity securities, equity linked securities, debt securities and
any other debt financing (the “Permanent Financing”), (c) the assumption of the
Private Placement Notes (as defined in the Term Sheet described below) and/or
borrowing under the Backstop Tranche (as defined in the Term Sheet) as necessary
to backstop the change of control offer to be made with respect thereto and/or
(d) to the extent the Permanent Financing is not available, the borrowing by
TECO Finance, Inc. and New Mexico Gas Company, Inc. of loans under a 364-day
senior unsecured bridge term loan facility (including the Backstop Tranche, the
“Facility”) in an aggregate principal amount not to exceed $1,075 million plus,
if positive, the Net Adjustment Amount (as defined in the Acquisition
Agreement). The Acquisition, the Facility and the transactions contemplated by
or related to the foregoing are collectively referred to as the “Transactions”.
No other financing will be required for the Transactions.

The date of the consummation of the Acquisition and on which the Purchase
Tranche (as defined in the Term Sheet) of the Facility shall be available is
herein referred to as the “Effective Date”.

1. Commitment. MSSF is pleased to commit to provide 100% of the aggregate
principal amount of the Facility, subject to and on the terms and conditions set
forth in this letter and in the Summary of Terms and Conditions attached hereto
as Exhibit A (including the Annex attached thereto) and the Conditions Precedent
to Closing attached hereto as Exhibit B (collectively, the “Term Sheet” and
collectively with this letter, this “Commitment Letter”); provided that, the
amount of the Facility and the aggregate commitment of the Commitment Parties
hereunder for the Facility shall be automatically reduced at any time on or
after the date hereof as set forth in the section titled “Mandatory Prepayments”



--------------------------------------------------------------------------------

in Exhibit A hereto. It is understood that MSSF shall act as sole lead arranger
and sole bookrunner (in such capacity, the “Arranger”) and sole administrative
agent for the Facility. You agree that, as a condition to the commitments,
agreements and undertakings set forth herein, no other agents, co-agents,
arrangers or bookrunners will be appointed, no other titles will be awarded and
no compensation will be paid in connection with the Facility, unless you and we
shall agree. It is further agreed that MSSF will have “lead left” placement in
all documentation used in connection with the Facility and shall have all roles
and responsibilities customarily associated with such placement.

Our commitment and agreements hereunder are subject to the following:

(A) (x) except as set forth in the Company Disclosure Letter (as defined in the
Acquisition Agreement), since December 31, 2012 to the date of the Acquisition
Agreement, there not having occurred a Company Material Adverse Effect (as
defined below) and (y) from the date of the Acquisition Agreement, there not
having occurred a Company Material Adverse Effect. A “Company Material Adverse
Effect” means any fact, change, event, circumstance, occurrence, effect or
development that is materially adverse to (i) the business, assets, liabilities,
financial condition or results of operations of the Company and the Company
Subsidiary, taken as a whole, or (ii) the ability of the Company to consummate
the transactions contemplated by the Acquisition Agreement or to perform its
obligations under the Acquisition Agreement in accordance with the terms of the
Acquisition Agreement and applicable Law; provided, however, that a Company
Material Adverse Effect will not include or be deemed to result from any effect,
either alone or in combination with any other effect, directly or indirectly,
arising out of, relating to or attributable to (and none of the following shall
be taken into account in determining whether there has been or will be a Company
Material Adverse Effect): (a) any change affecting the general economy or
political, regulatory, business, economic, financial, credit, energy, commodity
or capital market conditions in the United States, including interest rates,
exchange rates, natural gas prices or electricity rates; (b) any change
affecting national, regional, state or local natural gas transmission or
distribution systems or the national, regional, state or local wholesale or
retail markets for natural gas or electric power; (c) any change attributable to
the execution or announcement of the Acquisition Agreement, or the pendency of
the Transactions, including any litigation resulting therefrom, any reduction in
revenues resulting therefrom, any adverse change in supplier, customer,
distributor, employee, financing source, partner or similar relationships
resulting therefrom or any change in the credit rating of the Company or the
Company Subsidiary resulting therefrom; (d) any action taken, or failure to act,
at the request or with the consent of Purchaser; (e) acts of war (whether or not
declared), acts of armed hostility, sabotage or terrorism or other international
or national calamity or any material worsening or escalation of such conditions;
(f) any change in national, regional, state or local wholesale or retail natural
gas, electric power or capacity prices or in the market price for commodities;
(g) any hurricane, earthquake, flood or other natural disaster or act of God
entirely outside of the service territory of the Company and the Company
Subsidiary; (h) any change resulting from weather conditions or customer use
patterns; (i) any adoption, proposal or implementation of, or change in, any
applicable Law after the date hereof or any interpretation thereof by any
Governmental Entity; (j) changes in GAAP after the date hereof or any
interpretation thereof by any Governmental Entity; or (k) any failure by the
Company to meet any estimates of revenues, earnings, projections or other
indicia of performance, whether published, internally prepared or provided to
Purchaser or any of its respective representatives, provided that the exception
in this clause (k) shall not prevent or otherwise affect a determination that
any event, change, effect, development, occurrence or condition underlying such
failure has resulted in, or contributed to, a Company Material Adverse Effect;
provided, further, that, with respect to clauses (a), (e), (f), (i) and (j) (as
such clause relates to changes in GAAP), only to the extent that such fact,
change, event, circumstance, occurrence, effect or development does not have a
disproportionate adverse effect on the Company and the Company Subsidiary
compared to other companies of similar size operating in the natural gas
transmission or distribution business. Capitalized terms used in the definition
of “Company Material Adverse Effect” (other than “Acquisition Agreement”) shall
have the meanings ascribed to such terms in the Acquisition Agreement; and

 

- 2 -



--------------------------------------------------------------------------------

(B) the other conditions set forth or referred to in Exhibit B.

The conditions to closing and funding of our commitment hereunder on the
Effective Date are limited to those set forth in the preceding paragraph and in
Exhibit B. Those matters (other than conditions to closing and funding) that are
not covered by the provisions hereof and of the Term Sheet are subject to the
approval and agreement of you and us.

2. Syndication. The Arranger reserves the right, prior to or after execution of
definitive documentation for the Facility satisfactory to us, consistent with
the applicable terms of this Commitment Letter (“Credit Documentation”), in
consultation with you, to syndicate all or a part of our commitment to one or
more financial institutions and/or lenders (collectively, the “Lenders”), which
syndication shall be managed by the Arranger in consultation with you. The
commitment of MSSF hereunder with respect to the Facility shall be reduced
dollar-for-dollar as and when commitments for the Facility are received from
Lenders to the extent that each such Lender becomes (i) party to this Commitment
Letter as an additional “Commitment Party” pursuant to a joinder agreement or
other documentation reasonably satisfactory to the Arranger and you or
(ii) party to the applicable Credit Documentation as a “Lender” thereunder. The
Arranger intends to commence syndication efforts as soon as is practicable after
the execution of this Commitment Letter by the parties hereto, and you agree to
use your commercially reasonable efforts to actively assist the Arranger in
completing a syndication satisfactory to the Arranger and you as soon thereafter
as practicable. Such assistance shall include, without limitation, (a) your
using commercially reasonable efforts to ensure that the Arranger’s syndication
efforts benefit materially from your existing lending and investment banking
relationships, (b) direct contact between your senior management and advisors,
on the one hand, and the proposed Lenders, on the other hand, at times to be
mutually agreed upon, (c) your assistance in the preparation of a customary
Confidential Information Memorandum and other customary marketing materials
(other than materials the disclosure of which would violate a confidentiality
agreement or waive attorney-client privilege) to be used in connection with the
syndication and (d) the hosting, with the Arranger, of one or more meetings or
conference calls with prospective Lenders, at times and locations to be mutually
agreed upon, as deemed reasonably necessary by the Arranger. Until the
achievement of a Successful Syndication (as defined in the Fee Letter referred
to below), you agree that there shall be no competing offering, placement or
arrangement of any commercial bank or other credit facilities by or on behalf of
the Buyer (other than in connection with amending the Existing Credit Agreement
(as defined in the Term Sheet), including to extend the maturity thereof, but
not to increase the aggregate principal amount of commitments thereunder by more
than $100 million) or any of its subsidiaries or affiliates other than Tampa
Electric Company and TEC Receivables Corp. The Arranger will manage all aspects
of the syndication in consultation with you, including, without limitation,
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate and the allocations of the commitments among the Lenders and
the amount and distribution of fees among the Lenders. In acting as the
Arranger, MSSF will have no responsibility other than to arrange the syndication
as set forth herein and shall in no event be subject to any fiduciary or other
implied duties. To assist the Arranger in its syndication efforts, you agree
promptly to prepare and provide to us all information (including, without
limitation, consultants’ reports commissioned by you and your affiliates and
access to such consultants) with respect to you and your subsidiaries and the
Transactions, including, without limitation, all financial information and
projections (the “Projections”), as the Arranger may reasonably request in
connection with the arrangement and syndication of the Facility.

You agree that the Arranger may make available any Information (as defined
below) and Projections (collectively, the “Company Materials”) to potential
Lenders by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”). You further agree to assist,

 

- 3 -



--------------------------------------------------------------------------------

at the request of the Arranger, in the preparation of a version of a
confidential information memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Facility,
consisting exclusively of information or documentation that is either
(a) publicly available (or contained in the prospectus or other offering
memorandum for any securities to be issued by the Buyer and certain of its
subsidiaries in connection with the Transactions) or (b) not material with
respect to you, the Acquired Business, or your and its respective subsidiaries
or any of your or its respective securities for purposes of foreign, United
States federal and state securities laws (all such information and documentation
being “Public Lender Information”). Any information and documentation that is
not Public Lender Information is referred to herein as “Private Lender
Information.” You further agree, at our request, to identify any document to be
disseminated by the Arranger to any Lender or potential Lender in connection
with the syndication of the Facility as either (i) containing Private Lender
Information or (ii) containing solely Public Lender Information (provided that
you have been afforded an opportunity to comply with the applicable Securities
and Exchange Commission (“SEC”) disclosure obligations). You acknowledge and
agree that the following documents will contain solely Public Lender
Information: (i) drafts and final Credit Documentation; (ii) administrative
materials prepared by the Arranger for potential Lenders (e.g. a lender meeting
invitation, allocations and/or funding and closing memoranda), in each case to
the extent submitted to you for review prior to distribution; and
(iii) notification of changes in the terms of the Facility.

3. Information. You hereby represent and covenant that (a) all information
(other than the Projections) (the “Information”) that has been or will be made
available to us or any of our affiliates or any Lender or potential Lender by
you, the Acquired Business, or any of your or its representatives is or will be,
when taken as a whole, complete and correct in all material respects and does
not or will not, when taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to us or any of our affiliates or any Lender or potential Lender
by you or any of your representatives have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable (it being
understood that such Projections are subject to significant uncertainties and
contingencies, any of which are beyond your control, and that no assurance can
be given that any particular Projection will be realized). You agree to
supplement the Information and Projections from time to time until the earlier
of (i) a Successful Syndication and (ii) 90 days after the Effective Date (but
in no event prior to the Effective Date) so that the representations and
covenants in the immediately preceding sentence remain correct. You acknowledge
that we will be entitled to use and rely on the Information and Projections
without independent verification thereof.

We reserve the right to employ the services of one or more of our affiliates in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to such affiliates certain fees payable to us in such manner
as we and our affiliates may agree. You acknowledge that we may share with any
of our affiliates, and such affiliates may share with us, any information
related to the Transactions, you and your subsidiaries or the Acquired Business
or any of the matters contemplated hereby in connection with the Transactions.

4. Fees. As consideration for our commitment hereunder and the Arranger’s
agreement to perform the services described herein, you agree jointly and
severally to pay the non-refundable fees set forth in the Term Sheet and in the
Fee Letter delivered herewith from MSSF to you relating to the Facility and
dated the date hereof (the “Fee Letter”).

5. Indemnity and Expenses; Other Activities. You agree (a) to indemnify and hold
harmless each Commitment Party and its affiliates and each officer, director,
employee, advisor and agent of each Commitment Party or its affiliates (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising

 

- 4 -



--------------------------------------------------------------------------------

out of or in connection with this Commitment Letter, the Fee Letter, the
Facility, the use of the proceeds thereof, the Transactions or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto and regardless of whether brought by a third party or by you or any of
your affiliates (any of the foregoing, a “Proceeding”), and to reimburse each
indemnified person upon demand for any legal or other expenses incurred in
connection with investigating, defending, preparing to defend or participating
in any such Proceeding (limited in the case of legal expenses to the reasonable
costs and expenses of (i) a single primary legal counsel, (ii) a single legal
counsel in each applicable jurisdiction, (iii) if requested by the Arranger or
any Agent, a separate legal counsel for such Arranger or Agent, as applicable,
and/or its affiliates, (iv) one additional legal counsel in connection with each
of (x) any litigation commenced or threatened against any indemnified person,
(y) any work-out or restructuring of any obligations owing to an indemnified
person hereunder or (z) any insolvency proceeding affecting any of the Buyer or
any of affiliates and (v) additional legal counsel to the extent necessary in
the event (x) the circumstances giving rise to such indemnification create an
ethical conflict for any such counsel or (y) the indemnified persons have
inconsistent or conflicting defenses), provided that the foregoing indemnity
will not, as to any indemnified person, apply to (A) losses, claims, damages,
liabilities or related expenses to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
willful misconduct or gross negligence of such indemnified person or (B) any
special, indirect, consequential or punitive damages suffered by an indemnified
person (including, without limitation, any loss of profits, business or
anticipated savings of such indemnified person) but excluding any such damages
imposed upon, or asserted or awarded against, any indemnified person by a third
party, and (b) to reimburse each Commitment Party and its affiliates following
receipt of an invoice and reasonable back-up documentation for all out-of pocket
expenses (including reasonable fees, charges and disbursements of a single legal
counsel, together with a single legal counsel in each applicable jurisdiction to
the extent required) incurred in connection with the Facility and any related
documentation (including, without limitation, this Commitment Letter, the Fee
Letter and the Credit Documentation) or the administration, amendment,
modification or waiver thereof. You further agree to pay all costs and expenses
of each Commitment Party and its affiliates (including, without limitation, fees
and disbursements of counsel) incurred in connection with the enforcement of any
of its rights and remedies hereunder. Notwithstanding any other provision of
this Commitment Letter, no indemnified person shall be liable for (i) any
damages arising from the use by unintended recipients of Information or other
materials obtained through electronic, telecommunications or other information
transmission systems, or (ii) any special, indirect, consequential or punitive
damages in connection with the Commitment Letter, the Fee Letter, the Facility,
the use of the proceeds thereof, the Transactions or any related transaction.

You will not, without the prior written consent of the indemnified person,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder (whether or not any indemnified person is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each indemnified person from all liability arising out of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such indemnified
person.

You acknowledge that each Commitment Party and its affiliates (the term
“Commitment Party” as used below in this paragraph being understood to include
such affiliates) may be providing debt financing, equity capital or other
services (including, without limitation, financial advisory services) to other
companies in respect of which you may have conflicting interests or a commercial
or competitive relationship with and otherwise. In particular, you acknowledge
that Morgan Stanley & Co. LLC (“MS&Co.”) is acting as a buy-side financial
advisor to you in connection with the Transactions. You agree not to assert or
allege any claim based on actual or potential conflict of interest arising or
resulting from, on the one hand, the engagement of MS&Co. in such capacity and
our obligations hereunder, on the

 

- 5 -



--------------------------------------------------------------------------------

other hand. No Commitment Party will use confidential information obtained from
you by virtue of the transactions contemplated hereby or other relationships
with you in connection with the performance by the Commitment Parties of
services for other companies, and no Commitment Party will furnish any such
information to other companies or their advisors. You also acknowledge that no
Commitment Party has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies. You acknowledge that each Commitment Party is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that any Commitment Party or its affiliates act or be
responsible as a fiduciary to you, your management, stockholders, creditors or
any other person. You hereby expressly disclaim any fiduciary relationship and
agree that you are responsible for making your own independent judgments with
respect to any transactions (including the Transactions) entered into between
you and the Commitment Parties. You also acknowledge that no Commitment Party
has advised and none is advising you as to any legal, accounting, regulatory or
tax matters, and that you are consulting your own advisors concerning such
matters to the extent you deem appropriate.

6. Governing Law, etc. This Commitment Letter shall be governed by, and
construed in accordance with, the law of the State of New York. The parties
hereto hereby waive any right they may have to a trial by jury with respect to
any claim, action, suit or proceeding arising out of or contemplated by this
Commitment Letter. The parties hereto submit to the non-exclusive jurisdiction
of the federal and New York State courts located in the County of New York in
connection with any dispute related to, contemplated by, or arising out of this
Commitment Letter and agree that any service of process, summons, notice or
document by registered mail addressed to such party shall be effective service
of process for any suit, action or proceeding relating to any such dispute. The
parties hereto irrevocably and unconditionally waive any objection to the laying
of venue of any such suit, action or proceeding brought in any such court and
agree that any final judgment in any such suit, action or proceeding brought in
any such court shall be conclusive and may be enforced in other jurisdictions by
suit upon the judgment or in any other manner provided by law.

7. PATRIOT Act. We hereby notify you that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (October 26, 2001), as amended)
(the “PATRIOT Act”), the Commitment Parties and the other Lenders may be
required to obtain, verify and record information that identifies you, which
information includes your name and address, and other information that will
allow the Commitment Parties and the other Lenders to identify you in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for each Commitment Party and the other
Lenders.

8. Confidentiality. This Commitment Letter is delivered to you on the
understanding that neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your officers, directors, employees, stockholders,
partners, members, accountants, attorneys, agents and advisors who are directly
involved in the consideration of this matter on a confidential and need-to-know
basis, (b) as may be compelled in a judicial or administrative proceeding or as
otherwise required by law or requested by a governmental authority (in which
case you agree to the extent permitted under applicable law to inform us
promptly thereof), (c) this Commitment Letter (but not the Fee Letter) may be
disclosed to the Seller and its officers, directors, employees, accountants,
attorneys, agents and advisors who are directly involved in the consideration of
this matter on a confidential and need-to-know basis, or (d) after your
acceptance of this Commitment Letter and the Fee Letter, you may disclose this
Commitment Letter (but not the Fee Letter) in filings with the SEC and other
applicable regulatory authorities and stock exchanges, as required by law.

Each Commitment Party will treat as confidential all confidential information
provided to it by or on behalf of you hereunder; provided, that nothing herein
shall prevent such person from

 

- 6 -



--------------------------------------------------------------------------------

disclosing any such information (i) to any Lenders or participants or
prospective Lenders or participants and any direct or indirect contractual
counterparties to any swap or derivative transaction relating to you or your
obligations under the Facility (collectively, “Specified Counterparties”),
(ii) to its officers, directors, employees, stockholders, partners, members,
accountants, attorneys, agents, advisors and to actual or prospective assignees
and participants on a confidential basis, (iii) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law or
requested by a governmental authority (in which case such person agrees to the
extent permitted under applicable law to inform you promptly thereof), (iv) to
any rating agency on a confidential basis, (v) as requested by any state,
federal or foreign authority or examiner regulating banks or banking, (vi) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Commitment Letter, the Fee Letter, or the
transaction contemplated thereby or enforcement hereof and thereof, (vii) to any
of its affiliates on a confidential basis and (viii) to the extent such
confidential information becomes publicly available (x) other than as a result
of a breach of this provision or (y) to it from a source, other than you, which
it has no reason to believe has any confidentiality or fiduciary obligation to
you with respect to such information; provided, that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants or Specified Counterparties referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant or Specified Counterparty that such
information is being disseminated on a confidential basis in accordance with the
standard syndication process of the Arranger or customary market standards for
dissemination of such types of information; provided, further, that the
foregoing obligations of the Commitment Parties shall remain in effect until the
earlier of (i) one year from the date hereof, and (ii) the execution and
delivery of the Credit Documentation by the parties thereto, at which time any
confidentiality undertaking in the Credit Documentation shall supersede the
provisions in this paragraph.

9. Miscellaneous. This Commitment Letter shall not be assignable by you without
our prior written consent (and any purported assignment without such consent
shall be null and void), is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto and the indemnified persons.
We may assign our commitments and agreements hereunder, in whole or in part, to
any of our respective affiliates and, subject to the applicable requirements set
forth in Section 2 above, to any proposed Lender prior to the Effective Date.
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and us. This Commitment Letter may be executed in any
number of counterparts, each of which shall be an original, and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this Commitment Letter by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letter are the only agreements that have been entered into
among us with respect to the Facility and set forth the entire understanding of
the parties with respect thereto. No individual has been authorized by any
Commitment Party or its affiliates to make any oral or written statements that
are inconsistent with this Commitment Letter or the Fee Letter.

The compensation, reimbursement, indemnification, confidentiality, syndication
and clear market provisions contained herein and in the Fee Letter shall remain
in full force and effect regardless of whether Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or our commitments hereunder. You may terminate our commitments hereunder
at any time subject to the provisions of the immediately preceding sentence.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and the Fee Letter by returning to us executed
counterparts hereof and of the Fee Letter, together with a copy of the fully
executed Acquisition Agreement, prior to the earlier of (i) 9:00 p.m. (New York
City time), May 25, 2013 and (ii) the time of the public announcement of the
Acquisition. If

 

- 7 -



--------------------------------------------------------------------------------

the Commitment Letter and Fee Letter have not been executed and returned,
together with a copy of the fully executed Acquisition Agreement, as described
in the preceding sentence by such earlier time, then the Commitment Parties’
offer hereunder shall terminate at such earlier time. After your execution and
delivery to us of this Commitment Letter and the Fee Letter, our outstanding
commitments with respect to the Facility in this Commitment Letter shall
automatically terminate upon the earliest to occur of (i) the execution and
delivery of the Credit Documentation for the Facility by all parties thereto,
(ii) the Outside Date (as defined in, and as may be extended pursuant to the
terms of, the Acquisition Agreement, but in any event not later than the date
that is 16 months from the date of the Acquisition Agreement), if the applicable
Credit Documentation shall not have been executed and delivered by all parties
thereto and (iii) the date of abandonment (as acknowledged in writing by you) of
the Acquisition or termination of your obligations under the Acquisition
Agreement to consummate the Acquisition.

 

- 8 -



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Lisa Kopff

  Name:   Lisa Kopff   Title:   Authorized Signatory

 

Accepted and agreed to as of the date first written above by: TECO ENERGY, INC.
By:  

/s/ Sandra W. Callahan

  Name:   Sandra W. Callahan   Title:   Senior Vice President – Finance and
Accounting and Chief Financial Officer TECO FINANCE, INC. By:  

/s/ Sandra W. Callahan

  Name:   Sandra W. Callahan   Title:   President

 

- 9 -



--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A

PROJECT ROADRUNNER

364-DAY SENIOR UNSECURED BRIDGE FACILITY

Summary of Terms and Conditions

May 25, 2013

Pursuant to a Stock Purchase Agreement, dated as of May 25, 2013, among Parent
(as defined below), the Acquired Business (as defined below) and Continental
Energy Systems LLC (the “Seller”), the Parent will acquire (the “Acquisition”)
all of the equity interests of New Mexico Gas Intermediate, Inc., a Delaware
corporation (the “Acquired Business”) for aggregate cash consideration in an
amount to be agreed. In connection with the Acquisition, on the date on which
the Acquisition is consummated (the “Effective Date”), (a) the Borrowers (as
defined below) will obtain the senior unsecured bridge facility described below
under the caption “The Facility” and (b) the fees and expenses incurred in
connection with the Transactions (as defined below) will be paid. The
transactions described in this paragraph are collectively referred to herein as
the “Transactions”).

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

I. PARTIES

 

        Borrowers:

TECO Finance, Inc., a Florida corporation (“Holdco Borrower”) and New Mexico Gas
Company, Inc., a Delaware Corporation (“Opco Borrower”, and together with Holdco
Borrower, the “Borrowers”).

 

        Guarantor:

TECO Energy, Inc., a Florida corporation, the direct parent of Holdco Borrower
(the “Parent” and, together with the Borrowers, the “Obligors”).

 

        Sole Lead Arranger

        and Sole Bookrunner:

Morgan Stanley Senior Funding, Inc. (“MSSF”) will act as sole lead arranger and
sole bookrunner for the Facility (in such capacities, the “Arranger”).

 

        Administrative Agent:

MSSF will act as the sole and exclusive administrative agent for the Facility
(in such capacity, the “Administrative Agent”).

 

        Lenders:

A syndicate of banks, financial institutions and other entities, including MSSF
and/or any of its affiliates, arranged by the Arranger (collectively, the
“Lenders”).

 

II. THE FACILITY

 

        Type and Amount of Facility:

364-day senior unsecured bridge facility in the amount of $1,075 million, plus,
if positive, the Net Adjustment Amount (as defined in the Acquisition Agreement)
(the “Facility”), which shall be comprised of the following two tranches:

 

- 10 -



--------------------------------------------------------------------------------

 

  (a) $875 million of loans to finance the Transactions, of which no more than
$375 million may be borrowed by Opco Borrower (the “Purchase Tranche”); and

 

  (b) $200 million of loans to backstop the change of control offer to be made
to holders of Senior Secured Notes (the “Private Placement Notes”) issued by
Opco Borrower pursuant to the Note Purchase Agreement dated as of February 8,
2011 (the “Backstop Tranche”).

 

        Availability:

The loans (the “Loans”) under the Facility shall be made:

 

  (a) in respect of the Purchase Tranche, in a single drawing on the Effective
Date and any undrawn commitments under the Purchase Tranche shall automatically
be terminated on the Effective Date; and

 

  (b) in respect of the Backstop Tranche, in a single drawing on a date that is
no more than 60 days after the Effective Date (the “Backstop Funding Date”) and
any undrawn commitments under the Backstop Tranche shall automatically be
terminated on the Backstop Funding Date.

 

        Maturity:

The Loans shall mature and be payable in full on the date that is 364 days after
the Effective Date.

 

        Purpose:

The proceeds of the Loans shall be used (a) in the case of the Purchase Tranche,
to finance the Transactions and to provide interim liquidity for Opco Borrower,
and (b) in the case of the Backstop Tranche, to backstop the change of control
offer for the Private Placement Notes, and in each case, to pay the fees and
expenses in connection therewith.

 

III. CERTAIN PAYMENT PROVISIONS

 

        Fees and Interest Rates:

As set forth on Annex I to this Exhibit A.

 

        Optional Prepayments:

The Loans may be prepaid by the Borrowers in minimum amounts to be agreed upon,
subject, in the case of Eurodollar Loans, to the payment of “breakage”
compensation, if any. Loans prepaid may not be reborrowed.

 

        Mandatory Prepayments:

The following amounts shall be applied to prepay the Loans (and, prior to the
Effective Date, the commitments under the Facility, pursuant to the Commitment
Letter and Credit Documentation, shall be automatically and permanently reduced
by such amounts):

 

  (a) 100% of the net proceeds of any sale or issuance of debt securities or
incurrence of other debt (other than Excluded Debt (as defined below)) and
equity securities or equity-linked securities (other than issuances pursuant to
employee stock plans and existing shareholder dividend reinvestment plans), in
each case on or after the date of the Commitment Letter by the Parent or any of
its subsidiaries; and

 

- 11 -



--------------------------------------------------------------------------------

  (b) 100% of the net proceeds (for transactions which are in the aggregate
above $50.0 million and to the extent not reinvested or committed to be
reinvested within 9 months following receipt) of any sale or other disposition
(including as a result of casualty or condemnation) in each case on or after the
date of the Commitment Letter by the Parent or any of its subsidiaries, other
than Tampa Electric Company and TEC Receivables Corp., of any assets, and except
for the sale of inventory or other assets in the ordinary course of business.

 

  For the purpose hereof, “Excluded Debt” means (i) intercompany debt among the
Parent and/or its subsidiaries, (ii) debt and preferred stock securities of
Tampa Electric Company and TEC Receivables Corp., and (iii) credit extensions up
to the existing commitments under the Third Amended and Restated Credit
Agreement dated as of October 25, 2011 among Holdco Borrower, the Parent, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(the “Existing Credit Agreement”).

  Amounts prepaid pursuant to any mandatory prepayment of the Loans may not be
reborrowed.

 

IV.   GUARANTEE

The Parent shall irrevocably and unconditionally guarantee all of the
obligations of Holdco Borrower in respect of the Facility.

 

V. CERTAIN CONDITIONS

        Conditions to Availability

        of Loans:

The Facility shall be available on the date (the “Effective Date”) on which the
conditions precedent set forth in the Commitment Letter and Exhibit B attached
thereto are satisfied.

 

VI. CERTAIN DOCUMENTATION MATTERS

 

  The Credit Documentation shall contain representations, warranties, covenants
and events of default customary for financings of this type and substantially
similar to those in the Existing Credit Agreement and other terms deemed
appropriate by the Lenders, the material terms of which are outlined below,
including, without limitation:

        Representations and

        Warranties:

Corporate existence and business; corporate power and authority; enforceability
of Credit Documentation; no conflict with law or contractual obligations; no
material litigation; governmental approvals; financial statements; no material
adverse change; accuracy of disclosure; Investment Company Act and Federal Power
Act; compliance with law (including, without limitation, OFAC, FCPA and
anti-money laundering laws); ERISA; taxes; margin regulations; ownership of
property including intellectual property; and environmental matters.

 

- 12 -



--------------------------------------------------------------------------------

        Affirmative Covenants:

Maintenance of existence and material rights and privileges; maintenance of
governmental approvals; payment and performance of material obligations; payment
of taxes; maintenance of property; maintenance of books and records; visitation
and inspection rights; maintenance of insurance; compliance with laws (including
environmental laws and ERISA); change in business; delivery of financial
statements, officers’ certificates and other information requested by the
Administrative Agent or any Lender; notices of defaults, litigation and certain
other material events; and use of proceeds.

 

        Financial Covenant:

Ratio of (i) Total Debt to (ii) Capitalization (each as defined in the Existing
Credit Agreement) no greater than 0.65:1.0 (or such higher level set forth in
the Existing Credit Agreement on the Effective Date), calculated on a quarterly
basis.

 

        Negative Covenants:

Limitations (applicable to the Parent and certain of its subsidiaries) on:
(i) mergers, consolidations, liquidations and dissolutions of any Obligor or any
Significant Subsidiary (as defined in the Existing Credit Agreement), (ii) sales
by any Obligor or any Significant Subsidiary of all or a substantial part of its
assets; (iii) liens by any Obligor or any Significant Subsidiary on all or
substantially all of such Obligor’s or Significant Subsidiary’s assets;
(iv) sales or dispositions of equity interests of the Borrowers or any
Significant Subsidiary; and (v) transactions by any Obligor or any Significant
Subsidiary with any of its affiliates, in each case subject to exceptions
substantially similar to those in the Existing Credit Agreement and others
deemed appropriate by the Lenders.

 

        Events of Default:

Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period of three business days; cross default to certain other
indebtedness; bankruptcy events; material inaccuracy of representations and
warranties; violation of covenants (subject, in the case of certain covenants,
to a grace period of 30 days); material judgments; Change of Control (as defined
in the Existing Credit Agreement); certain ERISA events; environmental matters;
and actual or asserted invalidity of any Credit Documentation.

 

        Voting:

Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding not less than a majority of the aggregate amount
of the Loans, except that (a) the consent of each Lender affected thereby shall
be required with respect to (i) reductions in the amount or extensions of the
scheduled date of final maturity of any Loan, (ii) reductions in the rate of
interest or any fee or extensions of any due date thereof, (iii) increases in
the amount or extensions of the expiry date of such Lender’s commitment and
(iv) modifications to the pro rata provisions of the Credit Documentation and
(b) the consent of 100% of the Lenders shall be required with respect to
(i) modifications to any of the voting percentages and (ii) release or
termination of the Parent’s guarantee.

 

- 13 -



--------------------------------------------------------------------------------

        Defaulting Lender:

The Credit Documentation shall contain customary “Defaulting Lender” provisions
to be agreed.

 

        Assignments and

        Participations:

The Lenders shall be permitted to assign their Loans with the consent (such
consent, in each case, not to be unreasonably withheld) of (a) the applicable
Borrower, unless (i) the assignee is a Lender, an affiliate of a Lender or an
approved fund or (ii) an event of default has occurred and is continuing, and
(b) the Administrative Agent; provided that the applicable Borrower shall be
deemed to have consented to any such assignment requiring its consent unless it
shall have objected thereto within 5 business days following a request for such
consent. In the case of partial assignments (other than to another Lender or to
an affiliate of a Lender), the minimum assignment amount shall be $5,000,000
unless otherwise agreed by the applicable Borrower (unless an event of default
has occurred or is continuing) and the Administrative Agent.

 

  The Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
specific Lender from which it purchased its participation would be required as
described under “Voting” above.

 

  Pledges of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facility only upon
request. The Administrative Agent will be entitled to a processing fee of $3,500
in connection with any assignment.

 

        Yield Protection:

The Credit Documentation shall contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law (including with
respect to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III) and from the imposition of or changes in withholding or other taxes
and (b) indemnifying the Lenders for “breakage costs” incurred in connection
with, among other things, any payment or prepayment of, or failure to borrow, a
Eurodollar Loan (as defined in Annex I) on a day other than the last day of an
interest period with respect thereto.

 

  The Borrowers will have the right to replace any Lender which requests
reimbursement for amounts owing under (a) above, provided that any replacement
Lender is reasonably acceptable to the Administrative Agent, and the Borrowers
have paid the Administrative Agent a $3,500 administrative fee if such
replacement Lender is not an existing Lender.

 

- 14 -



--------------------------------------------------------------------------------

        Expenses and

        Indemnification:

The Borrowers shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Arranger associated with the syndication of the
Facility and the preparation, execution, delivery and administration of the
Credit Documentation and any amendment or waiver with respect thereto (including
the reasonable fees, disbursements and other charges of counsel) and (b) all
out-of-pocket expenses of the Administrative Agent and the Lenders (including
the reasonable fees, disbursements and other charges of counsel) in connection
with the enforcement of the Credit Documentation.

 

  The Administrative Agent, the Arranger and the Lenders (and their affiliates
and their respective officers, directors, employees, advisors and agents) will
have no liability for, and will be indemnified and held harmless against, any
loss, liability, cost or expense incurred in respect of the financing
contemplated hereby or the use or the proposed use of proceeds thereof (except
to the extent found by a final, non-appealable judgment of a court of competent
jurisdiction to result from the gross negligence or willful misconduct of the
indemnified party).

 

        Governing Law and Forum:

New York. Each party to the Credit Documentation will waive the right to trial
by jury and will consent to the non-exclusive jurisdiction of the state and
federal courts located in The Borough of Manhattan, The City of New York.

        Counsel to the

        Administrative Agent and

        the Arranger:

Davis Polk & Wardwell LLP.

 

- 15 -



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

        Interest Rate Options:

The Borrowers may elect that the Loans bear interest at a rate per annum equal
to:

 

  (i) the ABR plus the Applicable Margin; or

 

  (ii) the Eurodollar Rate plus the Applicable Margin.

 

        As used herein:

“ABR” means, for any day, a fluctuating rate per annum equal to the highest of
(i) the federal funds effective rate from time to time plus 0.50%, (ii) the rate
of interest per annum from time to time published in the “Money Rates” section
of The Wall Street Journal as being the “Prime Lending Rate” or, if more than
one rate is published as the Prime Lending Rate, then the highest of such rates
(the “Prime Rate”) (each change in the Prime Rate to be effective as of the date
of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate and (iii) the one month Eurodollar Rate plus 1.00%. Each change in any
interest rate provided for herein based upon the ABR resulting from a change in
the Prime Lending Rate, the federal funds effective rate or the Eurodollar Rate
shall take effect at the time of such change in the Prime Lending Rate, the
federal funds effective rate, or the Eurodollar Rate, respectively.

 

  “Applicable Margin” means a percentage determined in accordance with the
pricing grid attached hereto as Annex I-A (the “Pricing Grid”).

 

  “Eurodollar Rate” means the rate (adjusted for statutory reserve requirements
for eurocurrency liabilities) at which Eurodollar deposits for one, two, three
or six months (as selected by the Borrowers) are quoted on Page LIBOR01 of the
Reuters screen. Statutory reserve requirements for eurocurrency liabilities are
presently zero percent.

 

        Interest Payment Dates:

In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears on the last business day of each March, June, September and
December.

 

  In the case of Loans bearing interest based upon the Eurodollar Rate
(“Eurodollar Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.

 

- 16 -



--------------------------------------------------------------------------------

        Commitment Fees:

The Borrowers shall pay, or cause to be paid, commitment fees (the “Commitment
Fees”) to each Lender under the Facility calculated at a rate per annum equal to
0.20% on the daily average undrawn commitments of such Lender under the
Facility, accruing during the period commencing on the later of (x) the date of
execution of the credit agreement for the Facility (the “Bridge Credit
Agreement”) and (y) 60 days after the date of the Commitment Letter, which
Commitment Fees shall increase to 0.25% on the 270th day after the date of the
Commitment Letter, payable quarterly in arrears and upon repayment or
termination of the Facility.

 

        Duration Fees:

The Borrowers shall pay, or cause to be paid, duration fees (the “Duration
Fees”) for the account of each Lender in amounts equal to the percentage as
determined in accordance with the grid below, of the principal amount of the
Loan of such Lender outstanding at the close of business, New York City time, on
each date set forth in the grid below, payable on each such date:

 

   

Duration Fee

   

90 days after the

Effective Date

  

180 days after
the Effective Date

  

270 days after
the Effective Date

  0.50%    0.75%    1.00%

 

        Default Rate:

At any time when either Borrower is in default in the payment of any amount of
principal due under the Facility, such amount shall bear interest at 2% above
the rate otherwise applicable thereto. Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to ABR Loans. All such
interest is payable on demand.

 

        Rate and Fee Basis:

All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 

- 17 -



--------------------------------------------------------------------------------

Annex I-A

PROJECT ROADRUNNER

Pricing Grid1

 

Parent’s Senior

Unsecured Debt Rating

(S&P or Moody’s)2

   Applicable Margin      Effective Date
through 89 days after
Effective Date      90 days after
Effective Date
through 179 days after
Effective Date      180 days after
Effective Date
through 269 days after
Effective Date      270 days after
Effective Date
and thereafter      ABR
Loans      Eurodollar
Loans      ABR
Loans      Eurodollar
Loans      ABR
Loans      Eurodollar
Loans      ABR
Loans      Eurodollar
Loans   Rating Level 1: ³ Baa1 / BBB+      25 bps         125 bps         50 bps
        150 bps         75 bps         175 bps         100 bps         200 bps
   Rating Level 2: ³ Baa2 / BBB      50 bps         150 bps         75 bps      
  175 bps         100 bps         200 bps         125 bps         225 bps   

Rating Level 3: ³ Baa3 / BBB-

     75 bps         175 bps         100 bps         200 bps         125 bps   
     225 bps         150 bps         250 bps   

Rating Level 4: £ Ba1 / BB+

     100 bps         200 bps         125 bps         225 bps         150 bps   
     250 bps         175 bps         275 bps   

In the event of a split rating, the higher rating shall apply, except that in
the event of a split rating of more than one level, the applicable rating shall
be one level above the lower rating. In the event that debt ratings are not
obtained, the pricing will be determined based on Rating Level 4.

 

 

 

1  Discuss pricing grid with respect to any portion of the Facility available to
Opco Borrower, to the extent Opco Borrower has obtained a credit rating.

2  To the extent the Parent no longer has a senior unsecured debt rating, the
Parent’s Senior Unsecured Debt Rating shall relate to the senior unsecured debt
rating of debt issued by Holdco Borrower, which is guaranteed by the Parent.

 

- 18 -



--------------------------------------------------------------------------------

Exhibit B

TECO FINANCE, INC.

364-DAY SENIOR UNSECURED BRIDGE TERM LOAN FACILITY

Conditions Precedent to Availability of Loans

The commitments of the Lenders in respect to the Facility and the extension of
credit thereunder shall be conditioned upon satisfaction of the following
conditions precedent on or before the Commitment Termination Date:

1. Each party thereto shall have executed and delivered the Credit
Documentation.

2.(i) The Acquisition shall have been, or concurrently with the funding under
the Facility shall be, consummated in accordance with the terms of the
Acquisition Agreement and (ii) no provision of the Acquisition Agreement shall
have been waived, amended, supplemented or otherwise modified, and no consent or
request by the Borrowers or any of their subsidiaries shall have been provided
thereunder, in each case which is materially adverse to the interests of the
Lenders without the Arranger’s prior written consent.

3. The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Parent
and its subsidiaries for the three years ended December 31, 2012, and unaudited
consolidated and (to the extent available) consolidating balance sheets and
related statements of income, stockholders’ equity and cash flows of the Parent
and its subsidiaries for each subsequent fiscal quarter ended at least 50 days
prior to the Effective Date, in each case prepared in conformity with U.S. GAAP;
(ii) if, and to the extent required by Rule 3-05 and Article 11 of Regulation
S-X under the Securities Act of 1933, as amended, audited consolidated annual
financial statements of the Acquired Business, as well as unaudited interim
consolidated financial statements (which shall have been reviewed by the
independent accountants for the Acquired Business as provided in Statement on
Auditing Standards No. 100) prepared in accordance with U.S. GAAP; and
(iii) customary pro forma financial statements, which in each case meet the
requirements of Regulation S-X and all other accounting rules and regulations of
the SEC promulgated thereunder.

4. The Lenders, the Administrative Agent, the Commitment Parties and the
Arranger shall have received all fees required to be paid, and all expenses for
which invoices have been presented at least 1 business day prior to the
Effective Date, on or before the Effective Date.

5. The Lenders shall have received such legal opinions from such counsel to the
Borrowers as may be reasonably required by the Administrative Agent, corporate
organizational documents, good standing and officer certificates (including,
without limitation, customary certificates from the chief financial officer of
each Borrower demonstrating (i) the solvency (on consolidated basis) of the
Borrowers and their subsidiaries as of the Effective Date and (ii) compliance
with the financial and other covenants contained in the agreements governing the
existing indebtedness of the Borrowers and their subsidiaries, in each case on a
pro forma basis for the Transactions), resolutions, borrowing notices and other
instruments, each as is customary for transactions of this type and reasonably
satisfactory to the Administrative Agent (including, without limitation, at
least 10 business days prior to the Effective Date with respect to PATRIOT Act
and related compliance).

6. The absence of any event of default under the Credit Documentation, the
Existing Credit Agreement and Tampa Electric Company’s existing five year credit
facility and existing one year accounts receivable facility at the time of, and
after giving effect to, such borrowing and the accuracy in all material respects
of the representations and warranties (other than representations and warranties
already qualified by materiality or material adverse effect, which must be
accurate in all respects) of the Parent, the Borrowers and each of their
respective subsidiaries (including the Acquired Business) under the Credit
Documentation at the time of, and after giving effect to, such borrowings.

7. Orders granting the Required Regulatory Approvals shall have been obtained
and shall have become Final Regulatory Orders; provided that no conditions or
requirements shall be contained in any such Order imposing on Purchaser or
Seller any condition or requirement that pursuant to the second sentence or
fourth sentence of Section 6.02(c) of the Acquisition Agreement, as applicable,
Purchaser or Seller is not required to accept. Capitalized terms used in this
paragraph (other than “Acquisition Agreement”) shall have the meanings ascribed
to such terms in the Acquisition Agreement.

 

- 19 -